DETAILED ACTION
1)	Claims 15 to 20, 22 to 27 and 35 to 37 are pending in the instant application.  Claims 15, 19, 22, 26 and 27 have been amended, claims 21 and 28 to 34 have been canceled and claims 35 to 37 have been added as requested by Applicant in the correspondence filed 08 December of 2020.
2)	Any objection or rejection of record that is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
3)	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
4)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
5)	Applicant's election with traverse of the species of peptide comprising SEQ ID NO:3 in the reply filed on 27 April of 2020 is again acknowledged.   Consequently, claims 24 and 25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 April of 2020.
Non-statutory Claim Rejections
6)	Claims 15, 19, 22 and 35 are rejected on the basis that they each contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative Brenner v. Manson, 148 U.S.P.Q. 689 (Sus. Ct, 1966).  See MPEP § 706.03(y).
The Markush grouping of the three alternate peptides recited in claims 15, 19, 22 and 35 is improper because the alternatives defined by the Markush grouping do not share both a single distinguishing structural feature and a common utility that is based upon that feature.  The three alternate peptides are defined by the amino acid sequences CARGVYRVC, CRRGLVQVC and CLQEQRGVC.  As stated previously, the text in the first paragraph on page 66 of the instant specification indicates that the peptides of the instant invention were isolated from a commercial monovalent phagemid library in which all of the members of that library are nine amino acids in length and have the sequence “CXXXXXXVC”.  Consequently, the ability of these three peptides to cause a decrease in the crawl speed of Caenorhabditis elegans nematode species expressing a human BK channel can not be based upon that sequence.  The remaining seven amino acids in the sequence CLQEQRGVC do not share a single amino acid with a corresponding position in either of CARGVYRVC or CRRGLVQVC.  In addition, the instant specification provides no evidence that any peptide comprising the sequence CXRGXXXVC, which reflects the only amino acids shared between CARGVYRVC and CRRGLVQVC, is capable of causing a decrease in the crawl speed of a nematode expressing a human BK channel.  Consequently, Applicant’s attempt to analogize these three sequences by employing logic that is based upon amino acid substitutions and positional shifts is unpersuasive.
With respect to claim 19, the Markush grouping of “a peptide” and “a nucleic acid encoding the peptide” is improper because the alternatives defined by the Markush grouping do not share both a single distinguishing structural feature and a common utility that is based upon that feature.  
To overcome these rejections, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural feature as well as a common use applicable to all compounds possessing that feature.
Claim Rejections - 35 USC § 112
7)	Claims 15 to 20, 22, 23, 26, 27 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement essentially for those reasons of record as applied to claims 15 to 23 and 26 to 31 in section 6 of the office action mailed 06 June of 2020.  These claims encompass subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In so far as the instant claims encompass a method of “treating a condition in a subject in need thereof” by the administration thereto of a peptide comprising SEQ ID NO:3 (CRRGLVQVC), or a nucleic acid encoding that peptide, as expressly recited in claim 15 and fully encompassed by claims 19 and 35, the instant specification does not provide the guidance needed to practice the claimed method commensurate in scope with the claims without the need for substantial further experimentation and inventive contribution, if at all.  Whereas the instant claims encompass a method of treating any condition, including presbycusis, audiogenic seizures, alcohol addiction, cancers in general as listed in Table 4 on pages 51 to 54 of the specification, and any and all neurodegenerative diseases, the instant specification does not provide a single example of the successful treatment of a “condition” in a subject by the administration of a peptide comprising SEQ ID NO:3 to a subject afflicted therewith or to an art accepted model for which the efficacy of a therapeutic protocol in the treatment of that model has been shown to reasonably correlate with the efficacy of that protocol in the treatment of the condition being modeled. 
The instant claims are remarkably broad in so far as they encompass, amongst other things, a method of treating any and all cancers and neurodegenerative diseases by the administration of “an effective amount of” a peptide comprising the sequence CRRGLVQVC, or a nucleic acid encoding that peptide to a subject afflicted therewith. .  However, the instant specification does not describe even a single working example of the administration of the required peptide, or a nucleic acid encoding that peptide, to any subject afflicted with a disease or disorder.  At best, Example 1 in the instant specification describes the effects of administering the peptide of SEQ ID NO:3 to the nematode Caenorhabditis elegans, an unsegmented round worm lacking respiratory and circulatory systems, and Applicant has provided no evidence that the ability of a compound to cause a decrease in the crawl speed of a nematode expressing a human BK channel has ever been shown to correlate with the efficacy of a therapeutic protocol in the treatment of cancers and neurodegenerative disease in general, or any specific disease or disorder in particular.  Applicant has also failed to produce any reference that describes any therapeutic protocol that has been shown to be beneficial in the treatment of alcohol addiction, any and all forms of cancer, and any and all forms of neurodegenerative diseases.
Further, the instant specification fails to disclose, with specificity, just what constitutes an amount of a peptide comprising the sequence CRRGLVQVC, or a nucleic acid encoding that peptide, that has been shown, or could reasonably be predicted, to be effective in the treatment of a particular disease or disorder ( See in In re Colianni, 195 U.S.P.Q. 150,(CCPA 1977)).  In fact, the instant specification fails to disclose any therapeutic protocol for the administration of such compounds to a subject wherein that protocol has been shown, or could be predicted to produce any beneficial effect whatever.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that: 
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved."
 Because the instant specification clearly fails to provide actual evidence of just what constitutes an effective amount of a peptide comprising the sequence CRRGLVQVC, or a nucleic acid encoding that peptide, for the purpose of producing a beneficial effect when applied to subject afflicted with a particular disease or disorder, one of skill can not predict, by resort to known scientific law, the operability of any particular embodiment of the claimed method in so far as it relates to the treatment of any particular condition that is “associated with large conductance Ca2+ activated K+ (BK) channel activity”, putatively including all forms of cancer and neurodegenerative diseases.
In so far as Applicant suggests that the above rejection somehow conflicts with any part of M.P.E.P. § 2107, the instant claims have not been rejected for lack of ultilty and, consequently, M.P.E.P. § 2107 is irrelevant.  Applicant’s reliance on In re Brana, 51 F.3d 1560,1566, 34 USPQ2d 1436 ,1441 (Fed. Cir. 1995) is also misplaced.  That court decision determined that a compound which belonged to a family of compounds known to have anti-tumor activity, which is a common and well established specific and substantial utility for that family of compounds, would be reasonably expected to have anti-tumor activity in light of positive in vitro data with respect to that particular compound since that data has proven to be an indicator of anti-cancer activity by other members of that family.  None of the claims in the instant application are drawn to a product that has been rejection on the basis that the claimed invention lacks utility.  
As stated in the decision in Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005):
“Rasmusson argues that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is "not implausible" that the invention will work for its intended purpose. As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
8)	Claims 15 to 20, 22, 23, 26, 27 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement essentially for those reasons of record as applied to claims 15 to 23 and 26 to 31 in section 7 of the office action mailed 06 June of 2020..  These claims encompass a method of “treating a condition in a subject in need thereof” by the administration thereto of an effective amount of a peptide comprising SEQ ID NO:3 (CRRGLVQVC), or a nucleic acid encoding that peptide, wherein that method was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As stated in the original rejection, to demonstrate possession of a method of treatment one must provide substantially more than the description of a compound having a particular in vitro and/or in vivo activity, in combination with a hypothesis that the administration of a compound having that activity to an individual suffering from a particular disease or disorder might produce a beneficial effect.  What is required is an established nexus between the administration of such a compound to an individual and a beneficial result consequent thereto.  Such a nexus can be established by the presentation of evidence demonstrating clinical efficacy of the claimed method in the treatment of a particular disease or disorder, demonstrating efficacy of that method in the treatment of an art accepted animal model of a disease or disorder wherein that model is known to be reasonably predictive of the efficacy of a treatment protocol in the treatment of that disease or disorder, or providing evidence of an in vitro activity for the recited compound in combination with a showing that other compounds possessing that activity (mode of action) have been shown to have clinical efficacy in the treatment of the recited disease or disorder.  The instant specification fails to show possession of the claimed method as of the effective filing date of the instant application because it provides none of these.  
In the response received 08 December of 2020, Applicant has traversed this rejection on the premise that the instant claims only recite a small number of peptides.  Applicant is advised that it is not the breadth of the claims with respect to the genus of peptides required thereby, it is that fact that the claims encompass a method of treating a potentially large genus of conditions that may be “associated with aberrant large conductance Ca2+ activated K+ (BK) channel activity”, including cancers and neurodegenerative disease, in view of the fact that the instant specification flails to provide any evidence of the reduction to practice of even a single embodiment of the claimed method.  
As stated in the original rejection, M.P.E.P. § 2163(II)(A)(3)2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  See UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention can not be predicted by merely reviewing diagrams or illustrations.  To demonstrate the reduction to practice of a method of treating a particular species of disease or disorder requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition.  In the instant case, Applicant has provided none of these. 
Consequently, Applicant has failed to demonstrate possession of the claimed method as of the earliest effective filing date of the instant application because, Applicant provides no evidence of an actual reduction to practice of a method of treating even a single species of disease or disorder via the modulation of large conductance Ca2+ activated K+ (BK) channel activity in a cell having a BK channel, as encompassed by claims 15 and 19, by the administration of a peptide comprising SEQ ID NO:3 (CRRGLVQVC), or a nucleic acid encoding that peptide, to a subject in need thereof.
9)	Claims 35 to 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
9.1)	Claims 35 and 36 are vague and indefinite in the recitation of “an effective amount” without specifying what effect is to be achieved.
9.2)	Claim 37 is confusing because it requires the administration of a “peptide in the form of a nucleic acid”.  Because a peptide and a nucleic acid are chemically unrelated, it is unclear how a peptide can be in the form of a nucleic acid.
10)	Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A properly dependent claim cannot conceivably be infringed without infringing any of the claims from which it depends.  Claim 37 can be infringed by a method that employs a nucleic acid, which would not infringe claim 15, which is limited to a method that employs a peptide.  See M.P.E.P. 608.01(n)III.  Applicant is advised that a product claim cannot properly depend from a process claim unless the product is produced by that process.
Response to Arguments
11)	Applicant's arguments filed 08 December of 2020 have been fully considered but they are not persuasive for those reasons given above.
Conclusion
12)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/           Primary Examiner, Art Unit 1649